JUDGE PAYNTER
delivered the opinion of the court.
This is an action to recover damages for personal injury. On January 8, 1896, the case was tried and the jiiry rendered & verdict of $1,000 for the plaintiff, Christman. The defendant immediately, on the rendition of the verdict, moved the court for a judgment notwithstanding the verdict. No motion *232was made or grounds for a new trial filed in tlie case. Tbe court took time on the defendant’s motion and on the 8th of February, during the term of court at which the case was [tried, overruled the defendant’s motion, and on its own motion granted a new trial for the reason, as given in court’s opinion, the verdict was not sustained by the evidence. The ^plaintiff moved to set aside the order granting a new trial, and moved that the court render a judgment on the verdict. The court overruled these motions. It would be useless expenditure of time to engage in a discussion to show thait this court has only appellate jurisdiction in cases where 'final judgments or orders have been rendered. If there was not a final judgment or order in this case, it follows that this court has no jurisdiction of the appeal. While it may be said that it might save the expense of trials hereafter to dispose of the question as to the right of the court to grant a new trial, and the question as to whether the court should have rendered a judgment notwithstanding the verdict, but a sufficient answer is made by saying that this court can only hear appeals from final judgments or orders.
In Helm, &c. v. Short, &c., 7 Bush, 624, the court said: “Blackstone (3 Commentaries, 497) defines final judgments to be such as at once puts an end to the. action by declaring that the plaintiff has either entitled himself, or has not, to recover the remedy sued for.”
In the case of the Maysville & Lexington Railroad v. Punnett, 15 B. Monroe, 48, this court holds that a final order “either terminates the action itself, decides some matter litigated by the parties, or operates to divest some right in such manner as to put it out of the power of the court making the *233order, after the expiration of the term, to place the parties in their original position.”
Both of these definitions were quoted with terms of approval by the court in the subsequent case of Turner v. Brow-der and others, 18 B. Monroe, 82C, and they may be accepted as correct expositions of the terms “final orders and judgments.”
The court did not render the judgment on either the motion of the defendant or plaintiff. There has been no final order or judgment in this case. The order refusing to set aside the order granting a new trial and the order refusing to enter judgment on the verdict are not final orders.
Counsel for appellant relies upon the case of Louisville Rock & Lime Co. v. Kerr, &c., 78 Ky., 12, to sustain the right of appeal in this case. In that case there had been a judgment upon the verdict. After the term at which the judgment was rendered had expired the court made the order granting a new trial. This court held that the order was void, ¡and, therefore, upon the court’s refusal to set it aside an appeal would lie. The facts were entirely different in that case from what they are in the present case. Whether the court should have granted a new trial without grounds being filed it is not necessary for us to decide on this appeal. 'Assuming the court should not have granted a new trial without a motion being entered and grounds filed therefor the action of the court was not void, but erroneous.
The order was made at the term at which the verdict was rendered, and before any judgment had been entered upon the verdict. Should this case after final judgment be appealed to this court, then the court will have the power to *234review tbe action of tbe court in overruling tbe plaintiff’s motion for a judgment notwithstanding tbe verdict, and in granting a new trial.
The appeal and cross appeal are dismissed.